       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 1 of 16



 1   Israel G. Torres (#020303)
     James E. Barton II (#023888)
 2   Saman J. Golestan (#031710)
     Kirin T. Goff (#034356)
 3   TORRES LAW GROUP, PLLC
     2239 West Baseline Road
 4   Tempe, Arizona 85283
     480.588.6120
 5   James@TheTorresFirm.com
     Saman@TheTorresFirm.com
 6   Attorneys for Plaintiff
 7                       IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE DISTRICT OF ARIZONA

 9   Faculty Executive Council of the            No.
     Maricopa County Community College
10   District, a non-profit corporation, Keith
11   Heffner, Michael Mitchell, Camille          COMPLAINT FOR DECLARATORY
     Newton, John Schampel, and Barry            AND INJUNCTIVE RELIEF AND FOR
12   Vaughan,                                    DAMAGES
13
14                        Plaintiffs,

15          v.

16   Maricopa County Community College
     District, a body politic; Laurin Hendrix,
17   Jean McGrath, Johanna Haver, and
     Tracy Livingston, each in their personal
18
     capacity and official capacity as
19   members of Maricopa County
     Community College District Governing
20   Board; Linda Thor, Dana Saar, and
21   Tom Nerini, each in their official
     capacity as members of Maricopa
22   County Community College District
     Governing Board; Maria Harper-
23
     Marinick, in her personal and official
24   capacity as Chancellor; and Karla
     Fisher, in her personal and official
25   capacity as Provost,
26                        Defendants.
27
28
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 2 of 16



 1          Plaintiffs, the Faculty Executive Council of the Maricopa County Community
 2
     College District, (“Faculty Association”), Keith Heffner, Michael Mitchell, Camille
 3
     Newton, John Schampel, and Barry Vaughan, by and through undersigned counsel, allege
 4
 5   as follows:

 6
                                        INTRODUCTION
 7
 8          This action is brought under 42 U.S.C. § 1983, the First and Fourteenth

 9   Amendments of the United States Constitution, Article 2, Section 6 of Arizona’s
10
     Constitution and Arizona Revised Statutes, Sections 15-1864 and 1865. The action seeks
11
     damages as a result of actions taken by Defendants, for and on behalf of themselves and
12
13   as members of the Governing Board of the Maricopa County Community College District,

14   on behalf of the Maricopa County Community College District.
15
                                 JURISDICTION AND VENUE
16
17          1.     This Court has jurisdiction under 28 U.S.C. § 1331 because this action
18   arises under the Constitution and the laws of the United States. This Court also has
19
     jurisdiction under 28 U.S.C. § 1343 (a)(3) because this action seeks to relieve the
20
     deprivation, under color of state law, of rights secured by the Constitution and laws of the
21
22   United States. Lastly, this Court has supplemental jurisdiction over the state law claims
23   under 28 U.S.C. § 1367 because the state law claims arise under the same nucleus of
24
     operative facts as the federal law claims and “are so related to claims in the action within
25
     such jurisdiction that they form part of the same case or controversy under Article III of
26
27   the United States Constitution.” 28 U.S.C. § 1367.

28

                                                 -2-
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 3 of 16



 1          2.     Venue is in the District Court for the District of Arizona pursuant to 28
 2
     U.S.C. § 1391 because Defendants reside in this District and all acts, omissions, and
 3
     transactions occurred as referenced herein within this District.
 4
 5                                             PARTIES

 6          3.     Plaintiff Faculty Association is a non-profit incorporated in the State of
 7   Arizona, doing business within the District and representing approximately 936 residential
 8
     faculty members.
 9
            4.     Plaintiffs Keith Heffner, Michael Mitchell, and John Schampel are
10
11   individual members of the Faculty Association and were serving as board members of the
12   association at all times referenced herein, as president elect, president, and/or past
13
     president. Each had been “granted annual load hour reassignments to prepare for and
14
     participate in college and district educational policy making and other activities beneficial
15
16   to achieving the district’s vision, mission, and values.” (“Reassign Time”).
17          5.     Plaintiff Camille Newton is a professor, serves as the Faculty Senate
18
     President at South Mountain Community College, and has been granted Reassign Time.
19
            6.     Plaintiff Barry Vaughan is the Chair of the Maricopa Colleges Faculty PAC
20
21   (“FAC PAC”).
22          7.     Defendant Maricopa County Community College District (the “District”) is
23
     a political subdivision of the State of Arizona and, as such, is subject to suit under all
24
     referenced sections of the United States Code, Arizona Revised Statutes, United States
25
26   Constitution, and Arizona Constitution.

27
28

                                                  -3-
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 4 of 16



 1          8.       Defendants Laurin Hendrix, Jean McGrath, Johanna Haver, and Tracy
 2
     Livingston are individual members of the District Governing Board and are sued in their
 3
     official and personal capacity for actions as described herein, all taken while operating
 4
 5   under color of law.

 6          9.       Defendants Dana Saar, Linda Thor, and Tom Nerini are individual members
 7
     of the District Governing Board, none of whom voted for the February 27, 2018,
 8
     resolution, and are sued in their official capacity only.
 9
10          10.      Defendant Maria Harper-Marinick is Chancellor of the District and is sued

11   in her official and personal capacity for her actions as described herein, all taken while
12
     operating under color of law.
13
            11.      Defendant Karla Fisher is Provost of the District and is sued in her official
14
15   and personal capacity for her actions as described herein, all taken while operating under

16   color of law.
17                                    GENERAL ALLEGATIONS
18
            12.      The Faculty Association is the nonexclusive representative of the District
19
     Residential Faculty.
20
21          13.      The majority of the residential faculty are voluntary, dues-paying members
22   of the Faculty Association.
23
            14.      The Faculty Association has served in this capacity since approximately
24
     1965, spending significant financial and human resources representing the interests of
25
26   every residential faculty employee, including those who are not members of the

27   association.
28

                                                   -4-
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 5 of 16



 1          15.    In representing residential faculty in the meet and confer process guaranteed
 2
     by the contract between the parties, known as the Residential Faculty Policies (the
 3
     “RFP”), the Faculty Association negotiates with the District on matters pertaining to work
 4
 5   conditions and due process.

 6          16.    As a part of the contract, the Faculty Association secured such contract
 7
     Reassign Time.
 8
            17.    The Faculty Association President is a Reassign-Time designee.
 9
10          18.    The meet and confer process engaged in by the parties resulted in a contract

11   between the parties, ratified by residential faculty and adopted by the Chancellor on behalf
12
     of the District, the term of which was from July 1, 2017 to July 30, 2018.
13
            19.     The Faculty Association established FAC PAC pursuant to state law, for
14
15   the purpose of influencing the elections of importance to the Faculty Association.

16          20.    Prior to February 27, 2018, emails were exchanged between governing
17
     board members expressing intent to address “union membership” as a matter of District
18
     business.
19
20          21.    Governing Board members recognized that employee rights, including those

21   asserted collectively through a union or similar organization, was a public controversy of
22
     the day within the District.
23
            22.    Upon information and belief, discovery, including under oath testimony and
24
25   document discovery, will reveal more extensive and pervasive anti-union animus than is

26   currently known to Plaintiffs.
27
28

                                                 -5-
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 6 of 16



 1          23.    On February 27, 2018, Defendants Hendrix, McGrath, Haver, and
 2
     Livingston (the “Resolution Supporters”) voted to enact a resolution attempting to
 3
     unilaterally eliminate certain sections of the RFP (the “Resolution”).
 4
 5          24.    In particular, the Resolution eliminated the meet and confer process as set

 6   forth in Sections 1.2 and 7.6, and it eliminated Reassign Time, set forth in Section 2.12.1,
 7
     for any member of the Faculty Association, including Plaintiffs Heffner, Mitchell, and
 8
     Schampel, and for any employee of the District who then participated in the meet and
 9
10   confer process.

11          25.    The Resolution Supporters justified breaching the RFP’s contractual
12
     obligation as relates to the meet and confer process by referencing A.R.S. § 15-1444,
13
     which relates to collective bargaining.
14
15          26.    Defendant Hendrix claimed, in defense of the Resolution, that the provision

16   outlawed meeting and conferring.
17
            27.    FAC PAC opposed Defendant Hendrix’s election in the most recent board
18
     election before he proposed the Resolution.
19
20          28.    During the February 27, 2018, meeting, a substantial change was made to

21   the resolution without a second read.
22
            29.    Upon information and belief, the Resolution was, in part, an attempt to
23
     eliminate the Faculty Association’s political influence.
24
25          30.    Upon information and belief, the Resolution Supporters’ support of the

26   Resolution was based on anti-union animus.
27
28

                                                   -6-
        Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 7 of 16



 1          31.    Upon information and belief, review of public records of communications,
 2
     including email, text, and other messaging platforms, among Governing Board members
 3
     and sworn deposition testimony will further support the assertion that the Resolution itself
 4
 5   was the product of anti-union animus.

 6          32.    Defendant Hendrix claimed that the Plaintiffs violated A.R.S. § 15-1444 and
 7
     other laws because a Faculty Association member allegedly drafted an email designed for
 8
     fundraising purposes on District time.
 9
10          33.    Defendant Hendrix intentionally mischaracterized and falsely described the

11   email and the circumstance of its creation.
12
            34.    The email was not written on District’s time. The referenced email was not
13
     created nor was there any effort to engage in fundraising activities during the hours of
14
15   accountability or in the capacity of residential faculty for the District.

16          35.    Plaintiff Vaughan, in the exercise of his First Amendment freedoms of
17
     association and speech, drafted and transmitted the email outside the hours of
18
     accountability.
19
20          36.    The email plainly addressed a matter of public controversy within the

21   District.
22
            37.    The Resolution attempted to unilaterally extend the contract between the
23
     parties to October 31, 2018.
24
25          38.    Upon information and belief, Defendant Harper-Marinick directed

26   Defendant Fisher to issue a gag order, still in effect, banning discussions of Faculty
27   Association business by residential faculty during “business hours.”
28

                                                   -7-
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 8 of 16



 1          39.    On February 28, 2018, Defendant Fisher issued a gag order, still in effect,
 2
     prohibiting “any FEC or Faculty Association related work or conversations during
 3
     business hours,” (emphasis added) and directed supervisors to disseminate the order to
 4
 5   residential faculty members.

 6          40.    Defendant Harper-Marinick opposed Plaintiffs Heffner, Mitchell, and
 7
     Schampel’s participation in the ad hoc task force to interpret the meaning and impact of
 8
     the Resolution solely because of their membership in the Faculty Association.
 9
10          41.    Defendant Harper-Marinick ceased participating in regular meetings with

11   Faculty Association leadership in order to undermine the Faculty Association’s ability to
12
     carry out its primary purpose.
13
            42.    The Faculty Association members are suffering an immediate and
14
15   threatened injury as a result of the actions challenged herein.

16          43.    The relief sought in this action does not make any individual member of the
17
     Faculty Association an indispensable party necessary to achieve a proper resolution of the
18
     complaint.
19
20          44.    Upon information and belief, the actions taken by the Governing Board

21   were consistent with a policy or custom of disregard for the substantive rights guaranteed
22
     under the United States Constitution and the Arizona Constitution and the rights of
23
     Academic Freedom of faculty members.
24
25          45.    As established below, Plaintiffs have a clear legal right to an injunction

26   against the District’s conduct.
27
28

                                                  -8-
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 9 of 16



 1             46.   Furthermore, no adequate remedy at law exists for the District’s continued
 2
     restrictions on Defendants’ exercise of protected activity.
 3
               47.   Finally, irreparable harm will arise absent the injunctive relief sought.
 4
 5                              FIRST CLAIM FOR RELIEF
            Violation of Freedom of Speech, U.S. Const., Amend. I; 42 U.S.C. § 1983
 6
               48.   Plaintiffs incorporate the allegations set forth above as though fully set forth
 7
     herein.
 8
 9             49.   The First Amendment protects against State infringement of the exercise of

10   free speech.
11
               50.   Under Section 42 U.S.C. § 1983, “[e]very person who, under color of any
12
     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of
13
14   Columbia, subjects, or causes to be subjected, any citizen of the United States or other

15   person within the jurisdiction thereof to the deprivation of any rights, privileges, or
16
     immunities secured by the Constitution and laws, shall be liable to the party injured in an
17
     action at law.”
18
19             51.   The actions of the Defendants violate section 1983 of the Civil Rights Act

20   of 1871 and the United States Constitution because they were done in retaliation for civic
21
     and public involvement through the exercise of speech and freedoms of association by the
22
     Faculty Association members, including the individually named Plaintiffs, in matters of
23
24   public concern brought to the attention of the Defendants and the individuals on the

25   governing board. The specific actions in violation include removing meet and confer,
26   Reassign Time; and banning discussions of Faculty Association matters during business
27
     hours; and excluding Plaintiffs Heffner, Mitchell, and Schampel and all Faculty Meet and
28

                                                    -9-
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 10 of 16



 1   Confer team members from any attempts to interpret the meaning or impact of the
 2
     Resolution.
 3
               52.   These claims are brought against the individual members of the Resolution
 4
 5   Supporters in their individual capacities. The claims are brought against Defendants

 6   Harper-Marinick and Fisher in their personal and official capacity.
 7
               53.   To the extent that these actions were taken as a result of a policy and custom
 8
     of disregard of Faculty Association rights by the District, these claims are brought against
 9
10   the District.

11             54.   All actions were taken under color of law and accomplished by adoption and
12
     implementation of a policy that was retaliatory and discriminatory on its face and in its
13
     application.
14
15             55.   Defendants’ actions violate 42 U.S.C. § 1983 and the First Amendment of

16   the United States Constitution by denying freedom of speech to the named Plaintiffs and
17
     each member represented by the Faculty Association.
18
                                  SECOND CLAIM FOR RELIEF
19                              Violation of Freedom of Association,
                               U.S. Const., Amend. I; 42 U.S.C. § 1983
20
               56.   Plaintiffs incorporate the allegations set forth above as though fully set forth
21
22   herein.

23             57.   The actions as afore-described, in violation of 42 U.S.C. § 1983 and the
24   First Amendment of the United States and Arizona Constitutions have violated the
25
     freedom of association guaranteed therein in that the District and other named Defendants,
26
27   individually and in their official and/or personal capacities, as designated, have engaged in

28

                                                   -10-
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 11 of 16



 1   retaliation, and interfered with the exercise of fundamental constitutional rights, under
 2
     color of law by adopting and implementing the Resolution.
 3
            58.      The removal of Reassign Time, the exclusion of Faculty Association
 4
 5   leadership from the efforts to interpret the Resolution, and the discontinuing of meeting

 6   with the Faculty Association were all punitive measures attempting to undermine the
 7
     association’s ability to carry out its function, and to interfere with the Faculty Association
 8
     members’ right to associate.
 9
10          59.      These claims are brought against the individual members of the Resolution

11   Supporters in their individual capacities. The claims are brought against Defendants
12
     Harper-Marinick and Fisher in their personal and official capacity.
13
            60.      To the extent that these actions were taken as a result of a policy and custom
14
15   of disregard of Faculty Association rights by the District, these claims are brought against

16   the District.
17
            61.      All actions were taken under color of law and accomplished by adoption and
18
     implementation of a policy that was retaliatory and discriminatory on its face and in its
19
20   application.

21          62.      Defendants’ actions violate 42 U.S.C. § 1983 and the First Amendment of
22
     the United States Constitution by denying freedom of association to the named Plaintiffs
23
     and each member represented by the Faculty Association.
24
25
26
27
28

                                                  -11-
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 12 of 16



 1                                THIRD CLAIM FOR RELIEF
                                 Violation of Academic Free Speech
 2                        Ariz. Const. art. II, § 6; A.R.S. §§ 15-1864, -1865
 3             63.   Plaintiffs incorporate the allegations set forth above as though fully set forth
 4
     herein.
 5
               64.   Article II, Section 6 of the Arizona Constitution provides that, “[e]very
 6
 7   person may freely speak, write, and publish on all subjects, being responsible for the

 8   abuse of that right.”
 9
               65.   Arizona Revised Statutes, Section 15-1865 states, “Subject to reasonable
10
     time, place and manner restrictions, a community college or university may not limit any
11
12   area on campus where free speech may be exercised.”

13             66.   Arizona Revised Statutes, Section 15-1864(C) provides that, “[a] person
14
     who is lawfully present on a university or community college campus may protest or
15
     demonstrate on that campus.          Individual conduct that materially and substantially
16
17   infringes on the rights of other persons to engage in or listen to expressive activity is not

18   allowed and is subject to sanction.”
19
               67.   This section further provides that “a faculty or staff member of a university
20
     or community college may take a position on the public policy controversies of the day,
21
22   but the institution is encouraged to attempt to remain neutral, as an institution, on the

23   public policy controversies of the day unless the administrative decisions on such issues
24   are essential to the day-to-day functioning of the university or community college.” Id. at
25
     (G).
26
27             68.   “The university or community college may not take action, as an institution,

28   on the public policy controversies of the day in a way that requires students or faculty

                                                   -12-
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 13 of 16



 1   members to publicly express or endorse a particular view of a public policy controversy.”
 2
     Id. at (H).
 3
                69.   This section provides a private right of action in a court of competent
 4
 5   jurisdiction to enjoin any violation of the article and mandates that “[t]he court shall also

 6   award damages of one thousand dollars or actual damages, whichever is greater.” Id. at
 7
     (I)-(J).
 8
                70.   The Maricopa County Community College District Human Resources
 9
10   Division published “Residential Faculty Policies 2017-2018.” In Section 3.1, under

11   “Rights of Members,” it says “…when Faculty express themselves as citizens or as public
12
     employees, they shall be free from institutional censorship or discipline….When acting as
13
     public employees, Faculty will be allowed to speak freely on all matters of institutional
14
15   governance, as is necessary to support a robust system of shared governance.”

16              71.   The “Professional Code of Ethics,” attached to “Residential Faculty Policies
17
     2017-2018” as Exhibit H says “Although professors observe the stated regulations of the
18
     institution, provided the regulations do not contravene academic freedom, they maintain
19
20   their right to criticize respectfully and seek revision.”

21              72.   Defendants took part in a public policy controversy in a manner that violates
22
     A.R.S. § 15-1864(C).
23
                73.   The afore-described actions of Defendants violate A.R.S. § 15-1865 by
24
25   limiting free speech on campus.

26              74.   Defendants’ actions violate A.R.S. § 15-1864(C) by infringing on the rights
27   of persons to engage in and listen to expressive activity.
28

                                                   -13-
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 14 of 16



 1             75.     Defendants’ actions violate their own policies in the “Residential Faculty
 2
     Policies 2017-2018” and the “Professional Code of Ethics.”
 3
                                      FOURTH CLAIM FOR RELIEF
 4                   Violation of the Fourteenth Amendment Equal Protection Clause
 5             76.     Plaintiffs incorporate the allegations set forth above as though fully set forth
 6
     herein.
 7
               77.     The Equal Protection Clause of the Fourteenth Amendment prohibits
 8
 9   government actors from treating similarly situated groups differently.

10             78.     Defendants’ Resolution eliminated the use of Reassign Time for Faculty
11
     Association representatives for time spent doing business on behalf of the Faculty
12
     Association during business hours for the District, thereby hindering the Faculty
13
14   Association’s ability to exercise their First Amendment right to free speech and to

15   associate for a common purpose. However, at the same time, the Defendants authorized
16
     Adjunct Faculty Association representatives’ time equivalent to Reassign Time to be
17
     spent doing business on behalf of their association.
18
19             79.     The afore-described actions of the Defendants violate section 1983 of the

20   Civil Rights Act of 1871 and the United States Constitution by treating similarly situated
21
     Plaintiff Faculty Association and the Adjunct Faculty Association differently.
22
               80.     Defendants’ actions were done under color of law and accomplished by
23
24   adoption and implementation of a policy that was discriminatory on its face and in its

25   application.
26             81.     The Defendants’ disparate and selective treatment of Plaintiff’s was done
27
     without a rational basis.
28

                                                     -14-
           Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 15 of 16



 1             82.     The Defendants’ discriminatory policy of paying the Adjunct Faculty
 2
     Association for its reassign time and not the Plaintiff Faculty Association for the same use
 3
     of time violated the Faculty Association’s right to equal treatment as guaranteed by the
 4
 5   Equal Protection Clause for the Fourteen Amendment of the United States Constitution.

 6                                       PRAYER FOR RELIEF
 7
               WHEREFORE, Plaintiffs respectfully request the following relief:
 8
               A.      A declaration that the Resolution of February 27, 2018 is an unconstitutional
 9
10   violation of the First Amendment guarantee of freedom of association, the First

11   Amendment guarantee of freedom of speech, the Fourteenth Amendment guarantee of
12
     equal protection, and 42 U.S.C. § 1983 and, therefore, unlawful and invalid as applied to
13
     the Plaintiffs.
14
15             B.      An injunction enjoining Defendants against the further implementation of

16   said Resolution.
17
               C.      Compensatory damages for loss of Reassign Time;
18
               D.      Statutory damage pursuant to Arizona Revised Statutes, Section 15-1864 for
19
20   each represented faculty member;

21             E.      Punitive damages for the intentional disregard for the rights and obligations
22
     under the First Amendment and the U.S. and Arizona Constitutions;
23
               F.      Reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; and
24
25             G.      For such other and further relief as the Court deems just and proper.

26   ///
27   ///
28   ///

                                                    -15-
       Case 2:18-cv-04673-BSB Document 1 Filed 12/13/18 Page 16 of 16



 1   Respectfully submitted,
 2
           Dated this 13th day of December, 2018.
 3
                                           _/s/ James E. Barton II__
 4                                         James E. Barton II
                                           Saman J. Golestan
 5                                         Kirin T. Goff
                                           TORRES LAW GROUP, PLLC
 6                                         2239 West Baseline Road
                                           Tempe, Arizona 85283
 7                                         602.626.8805
                                           602.626.8889 (fax)
 8                                         James@TheTorresFirm.com

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -16-
